Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-14-00700-CR

                                    Omar ADAME-MOLINA,
                                          Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                     From the County Court at Law No. 6, Bexar County, Texas
                                      Trial Court No. 2573
                         Honorable Wayne A. Christian, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: November 19, 2014

APPEAL DISMISSED

           On November 4, 2014, appellant’s attorney filed a motion to dismiss this appeal. The

motion is granted, and the appeal is dismissed. See TEX. R. APP. P. 42.2(a).


                                                  PER CURIAM


Do not publish